..         \I

     AO 24SB (Rev 02/18)   Judgment ma Cnmmal Case
                           Sheet l



                                               UNITED STATES DISTRICT COURT
                                                           Eastern District of Pennsylvania
                                                                               )
                   "UNITED ST ATES OF AMERICA                                  )        JUDGMENT IN A CRIMINAL CASE
                                      v.                                       )

                    JUAN CARLOS RIVERA-DIAti'      ~~           r.=    J       )
                                                                               )
                                                                                        Case Number: DPAE2:18CR000342-001
                                        !: I.Nm_._ ·~ •    a                   )        USM Number: 69802-066
                                                                               )
                                                       NOV 1 9 7nrn            )         Natasha Taylor-Smith, Esquire
                                                                                        Defendant's Attorney
                                                                           K )
     THE DEFENDANT:
     fil pleaded guilty to count(s)        1
     D pleaded nolo contendere to count(s)
       which was accepted by the court.
     D was found guilty on count(s)
       after a plea ofnot guilty.

     The defendant is ad1ud1cated guilty of these offenses.




            The defendant is sentenced as provided in pages 2 through               6      _ of this Judgment. The sentence 1s imposed pursuant to
     the Sentencmg Reform Act of 1984.
     D The defendant has been found not gmlty on count(s)

     D Count(s)                                             DJS        Dare d1sffilssed on the motion of the Umted States.

              It is ordered that the defendant must notify the Umted States attorney for this d1stnct withm 30 days of any change of name, residence,
     or ma1hng address until all fmes, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay rest1tutlon,
     the defenaant must notify the court and united States attorney ofmatenal clianges m economic clfcumstances.



                  11/19/18 copies to:

                 Defendant
                 Natasha Taylor-Smith, Esq.
                 James R. Pavlock, Esq., AUSA
                 Probation Office
                                                                              Be~le M Schiller.        U.S District Judge
                 Pretrial Services
                                                                             Name and Title of Judge
                 F.L.U.
                 U.S. Marshal
                                                                             'l..) ~ '-
                                                                             Date
                                                                                                        lt
AO 24 5B (Rev 02/I 8) Judgment m Cnmmal Case
                      Sheet 2  lmpnsonment

                                                                                                     Judgment   Page    2   of   6
DEFENDANT: JUAN CARLOS RIVERA-DIAZ
CASE NUMBER: DPAE2:18CR000342-001

                                                            IMPRISONMENT

            The defendant is hereby committed to the custody of the Federal Bureau of Pnsons to be imprisoned for a total
 term of-
  Time served.




      D The court makes the followmg recommendat10ns to the Bureau of Pnsons:




      D The defendant is remanded to the custody of the Umted States Marshal.

      D The defendant shall surrender to the Umted States Marshal for this d1stnct:
            D at                                  D a.rn.      D p.m.       on

            D as notified by the United States Marshal

      D The defendant shall surrender for service of sentence at the institution designated by the Bureau of Pnsons:
            D before 2 p.m on
            D as notified by the Cmted States Marshal.
            D as notified by the Probat10n or Pretrial Services Office.


                                                                  RETURN
 I have executed this Judgment as follows:




            Defendant delivered on                                                       to

 at                                                 , with a certified copy of this judgment.



                                                                                                   L'NITED STATES MARSHAL


                                                                          By
                                                                                                DEPUTY CNITED STATES MARSHAL
AO 2458 (Rev 02/18)   Judgment ma Cnmmal Case
                      Sheet 3  Supervised Release
                                                                                                         Judgment   Page   ~   of     6
DEFE~DA~T:  JUAN CARLOS RIVERA-DIAZ
CASE NUMBER: DPAE2:18CR000342-001
                                                     SUPERVISED RELEASE
Cpon release from llllpnsonment, you will be on supervised release for a term of:
 3 years




                                                    MANDATORY CONDITIONS

I.   You must not commit another federal, state or local cnme.
2.   You must not unlawfully possess a controlled substance.
3.   You must refram from any unlawful use of a controlled substance. You must submit to one drug test withm 15 days of release from
     1mpnsonment and at least two periodic drug tests thereafter, as determmed by the court.
           D The above drug testmg condit10n 1s suspended, based on the court's determinat10n that you
                pose a low risk of future substance abuse (check if applicable)
4.    D You must make restitution in accordance with 18 U SC §§ 3663 and 3663A or any other statute authorizing a sentence of
           restitution. (check if applicable)
5.    D    You must cooperate in the collect10n ofD~A as directed by the probation officer.
                                                                                     (check tfapplzcableJ

6.    D You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 2090 l, et seq.) as
           directed by the probation officer, the Bureau of Pnsons, or any state sex offender registration agency in the location where you
           reside, work, are a student, or were convicted of a quahfymg offense (check zf applzcableJ
7.    0    You must participate man approved program for domestic v10lence.    (check   1/ applzcableJ




You must comply with the standard cond1110ns that have been adopted by this court as well as with any other conditions on the attached
page.
 A0~45B(Rev   02/18) Judgment ma Cnmmal Case
                    Sheet 3D   Supervised Release
                                                                                          Judgment   Page   4    of       6
DEFENDANT: JUAN CARLOS RIVERA-DIAZ
CASE :\!UMBER: DPAE2:18CR000342-001

                                      SPECIAL CONDITIONS OF             SUPERVISIO~

In light of the defendant's pending deportation, the defendant is excused from the mandatory drug testing provision.

The defendant shall cooperate with Immigration and Customs Enforcement to resolve any problems with the defendant's
status in the United States. The defendant shall provide truthful information and abide by the rules and regulations of the
Bureau of Immigration and Customs Enforcement If deported, the defendant shall not re-enter the United States without
the written permission of the Attorney General. If the defendant re-enters the United States, the defendant shall report in
person to the nearest U.S Probation Office within 48 hours.
"   AO 24~8 (Rev 02118)   Judgment ma Crunmal Case
                          Sheet 5  Cnmmal Monetary Penalties
                                                                                                             Judgment · Page       of        6
    DEFENDANT: JUAN CARLOS RIVERA-DIAZ
    CASE ~L'MBER: DPAE2:18CR000342-001
                                                CRIMINAL MONETARY PENALTIES
         The defendant must pay the total cnmmal monetary penalties under the schedule of payments on Sheet 6.


                        Assessment                   JVTA Assessment*                                                Restitution
    TOTALS            $ 100 00                   $                                     $                         $



     D The determmat10n of restitution is deferred until                      . An Amended Judgment m a Criminal Case (AO 245C) will be entered
         after such deterrmnatton.

     D The defendant must make rest1tut1on (mcludmg community restitution) to the fo!Iowmg payees m the amount hsted below.

         If the defendant makes a partial payment, each payee shall receive an approxunately proportioned paynient, unless specified otherwise m
         the priont)t order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(1), all nonfederal Victims must be paid
         before the l.Jmted States 1s paid.




     TOTALS                             $                         0.00             $                         0.00


     D     Rest1tut1on amount ordered pursuant to plea agreement $

     D     The defendant must pay mterest on restttut10n and a fine of more than $2,500, unless the restitution or fine is paid m full before the
           fifteenth day after the date of the judgment, pursuant to 18 lJ S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
           to penalties for delmquency and default, pursuant to 18 C' .S.C § 36 l 2(g).

     D     The court determmed that the defendant does not have the ability to pay mterest and 1t is ordered that~

           D the mterest reqmrement 1s waived for the            D fine        D restitution.
           D the mterest requtrement for the         D    fine     :::.J   restitution 1s modified as follows:

     *Justice for Victims of Trafficking Act of20I5, Pub. L. No. I I4-22.
     ** Fmdings for the total amount oflosses are reqUired under Chapters I 09A, l I 0, I I OA, and l I 3A of Title I 8 for offenses committed on or
     after September I 3, 1994, but before Apnl 23, 1996.
•· ·AO 2'i5B (Re" 02/18} Judgment ma Cnmmal Case
                        Sheet 6 - Schedule of Payments

                                                                                                              Judgment   Page      6     of           6
    DEFENDANT: JUAN CARLOS RIVERA-DIAZ
    CASE NUMBER: DPAE2.18CR000342-001

                                                         SCHEDULE OF PAYMENTS

    Havmg assessed the defendant's ability to pay, payment of the total cmnmal monetary penalties 1s due as follows:

    A     D    Lump sum payment of$                             due immediately, balance due

               D    not later than                                   , or
               D    in accordance with D C,          D D,       D     E, or     D F below; or
    B     ~    Payment to begm immediately (may be combmed with               DC,        DD, or       D F below); or

    C     0    Payment in equal                       (eg. weekly. monthly. quarterly) mstallments of $              .              over a penod of
                             (e g. months or years), to commence                      (e g. 30 or 60 days) after the date of this judgment; or

    D     0    Payment in equal                       (e g. weekly. monthly. quarterly) mstallments of $ _                    _ _ over a penod of
                             (e g. months or years), to commence                       (e g. 30 or 60 days) after release from impnsonment to a
               term of supervis10n; or

    E     D Payment during the term of supervised release will commence within     _          _ _ (e g. 30 or 60 days) after release from
               1mpnsonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

    F     D    Special mstructions regardmg the payment of cnmmal monetary penalties:




    C"nless the court has expressly ordered otherwise, ifth1s judgment imposes 1mpnsonment, payment of crimmal monetary penalties 1s due dunng
    the penod of impnsonment. All cmmnal monetary penalties, except those payments made through the Federal Bureau of Prisons' Inmate
    Fmancial Respons1bihty Program, are made to the clerk of the court.

    The defendant shall receive credit for all payments previously made toward any crimmal monetary penalties imposed.




     D    Jomt and Several

          Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount, Jomt and Several Amount,
          and corresponding payee, if appropriate




     D    The defendant shall pay the cost of prosecut10n.

     D    The defendant shall pay the followmg court cost(s).

     D    The defendant shall forfeit the defendant's mterest in the followmg property to the United States:



     Payments shall be applied in the following order: (1) assessment, (2) rest1tut1on pnncipal, (3) restitution mterest, (4) fine pnncipal, (5) fine
     mterest, (6) community rest1tut1on, (7) NTA assessment, (8) penalties, and (9) costs, mcludmg cost ofprosecutton and court costs.
